Plaintiff, having failed to comply with the terms and conditions of the option, is not entitled to equitable, or other, relief. I therefore concur in that feature of the case. I do not think, and therefore can not concur with the majority opinion, that defendant Florence Mills Ireland is attempting to recover for an anticipatory breach. She is seeking to recover damages against plaintiff for his failure "to plant and harvest a crop of onions or onion seed" for the year 1946 and damages or rental for the occupation of the property by plaintiff since 1946.
LUSK, J., concurs. *Page 679